Case 1:18-cv-03949-PAE Document 43 Filed 05/06/19 Page 1 of 5
Case 1:18-cv-03949-PAE Document 42 Filed 05/02/19 Page 1 of 1

485 Lexington Avenue

PHILLIPS NIZER wv, New York, NY 10017-2643

212.977.9700
Fax 212.262.5152

New York « New Jersey

Laura E, Longobardi SHS SAlZaMeait
(212) 841-0780 Www phillipsnizer.com
llongobardi@Phillipsnizer.com

May 2, 2019
BY ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: Granda vy Sailbridge Capital, LLC, et al., Docket No. 18-cv-3949 (PAE) (RWL)

Dear Magistrate Lehrburger:

This firm represents the Defendants Juan Manuel Trujillo and Sailbridge Capital, LLC in
the above-referenced action (the “Action”). We are submitting this letter jointly with Steven
John Moser, Esq., counsel for the Plaintiff Ignacio Granda.

As we discussed with Your Honor during our April 11, 2019 telephone conference, the
parties have conferred and agreed upon a proposed Confidentiality Order for the production of
documents and/or information in this Action. A copy of the proposed order, signed by counsel,
is attached to this letter. The parties respectfully request that Your Honor grant this proposed
order.

We appreciate this Court’s time and attention on this matter.

Respectfully submitted,
Phillips Nizer LLP
/s/ Laura &. Longobardi
Laura E, Longobardi
LEL
ce: Steven John Moser, Esq. (by ECF)

Attachment

1403222.1
Case 1:18-cv-03949-PAE Document 43 Filed 05/06/19 Page 2 of 5
Case 1:18-cv-03949-PAE Document 42-1 Filed 05/02/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK _

IGNACIO GRANDA,

' 18-CV-03949 (PAE) (RWL)
Plaintiff,

~ against — ' STIPULATION AND PROPOSED

JUAN MANUEL TRUJILLO, SAILBRIDGE

| PROTECTIVE ORDER

CAPITAL, LLC, and JOE DOE CORPORATIONS

NOS. 1-10,

Defendants,

WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the Parties in connection with the pre-trial phase of this action (the

Action”):

I.

1400003.1

Counsel for any Party making disclosures (a “Disclosing Party”) may designate
any document or information, in whole or in part, as confidential if counsel
determines, in good faith, that such designation is necessary to protect the
interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a
Party as confidential will be stamped “CONFIDENTIAL” (the “Confidential
Information”).

The Confidential Information disclosed will be held and used by the Party or
other person receiving it (a “Recipient”) solely for use in connection with this
Action. Nothing contained in this Order, however, will affect or restrict the rights
of any Disclosing Party with respect to its own Confidential Information produced
in this Action.

Subject to the foregoing, a Disclosing Party’s Confidential Information shall not
include any documents and/or information that:

a. is already public information or which becomes public information (other
than through a breach of any obligation of confidentiality with respect to
such information);

b, is.already known to and/or in the Recipient's possession on a non-
confidential basis; and/or
Case 1:18-cv-03949-PAE Document 43 Filed 05/06/19 Page 3 of 5
2

Case 1:18-cv-03949-PAE Document 42-1 Filed 05/02/19 Page

1400003.1

of 4

c. is made available to the Recipient on a non-confidential basis from a third
party who is not, to the Recipient’s knowledge, bound by a duty or
obligation of confidentiality with respect to such information.

In the event a Party challenges another Party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of
a resolution, the challenging Party may seek resolution by the Court. Nothing in
this Protective Order constitutes an admission by any Party that Confidential
Information disclosed in this case is relevant or admissible. Each Party reserves
the right to object to the use or admissibility of the Confidential Information.

The Parties should meet and confer if any production requires a designation of
“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
“CONFIDENTIAL” shall not be disclosed to any person, except:

a, The requesting Party and counsel, including in-house counsel;

b, Employees of such counsel assigned to and necessary to assist in the
Action;

c Consultants or experts assisting in the prosecution or defense of the

Action, to the extent deemed necessary by counsel; and

d. The Court (including the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court).

Before disclosing or displaying the Confidential Information to any person,
counsel must:

a. Inform the person of the confidential nature of the information or
documents;
b. Inform the person that this Court has enjoined the use of the information

or documents by him/her for any purpose other than this Action and has
enjoined the disclosure of the information or documents to any other
person; and

c. Require each such person to sign an agreement to be bound by this Order
in the form attached hereto.

The disclosure of a document or information without designating it as
“CONFIDENTIAL” shall not constitute a waiver of the right to designate such
document or information as Confidential Information. If so designated, the
document or information shall thenceforth be treated as Confidential Information
subject to all the terms of this Stipulation and Order.

Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for

identity theft) exchanged in discovery shall be maintained by the receiving Party
in a manner that is secure and confidential.
Case 1:18-cv-03949-PAE Document 43 Filed 05/06/19 Page 4 of 5
Case 1:18-cv-03949-PAE Document 42-1 Filed 05/02/19 Page 3 of 4

10.

Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
privileged communications shall not constitute a waiver of the privilege in this
matter provided the Parties follow the steps set forth in Rule 502.

Notwithstanding the designation of Confidential Information as
“CONFIDENTIAL?” in discovery, there is no presumption that such Confidential
Information shall be filed with the Court under seal. The Parties shall follow the
Court’s procedures with respect to filing under seal.

At the conclusion of this Action, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment
no longer subject to further appeal) returned to the producing Party or certified as
destroyed, except that the Parties’ counsel shall be permitted to retain their
working files on the condition that those files will remain protected.

SO STIPULATED AND AGREED,

 

 

DATED: 4/26/2019 April 26, 2019
MOSER LAW FIRM, P.C, PHILLIPS NIZER LLP
Attorneys “er OO Ignacio Granda Attorneys for Defendants Juan Manuel Trujillo

site en John Moser, fisq,

and Sailbrie

ae

» Capital, LL’

  
 
 

 

Regina E. Favs, Esq()

3 School Street, Suite 207B Laura E. Longobardi, Esq,
Glen Cove, New York 11542 485 Lexington Avenue, 14 Floor
(516) 671-1150 New York, NY 10017

DATED:

(212) 977-9700

SO ORDERED:

S/6(14

 

ROBERT W. LEHRBURGER
United States Magistrate Judge

SO ORDERED.

1400003.1

funk A-

PAUL A. ENGELMAYER
United States District Judge

 
Case 1:18-cv-03949-PAE Document 43 Filed 05/06/19 Page 5 of 5
Case 1:18-cv-03949-PAE Document 42-1 Filed 05/02/19 Page 4 of 4

EXHIBIT A

I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled Granda v. Trujillo, et al., Docket No. 18-CV-03949
(PAE) (RWL), have been designated as “CONFIDENTIAL.” I have been informed that such
documents or information designated as “CONFIDENTIAL” are confidential by Order of the
Court.

I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

Print Name:

 

Sign Name:
Dated:

 

Signed in the presence of:
(Attorney)

 

1400003.1
